PER CURIAM.
W. S., a juvenile, was charged by petition for delinquency with robbery. He takes this appeal from an order adjudicating him delinquent and committing him to the Division of Youth Services. The sole question presented is whether the charge of robbery was established by substantial competent evidence.
We agree with the appellant that there was not substantial competent evidence to support a finding of robbery. However, the record does support a finding that W. S. was guilty of larceny. Therefore, we affirm the adjudication of delinquency, and remand the cause to the juvenile court for modification of the order consistent with this opinion.
Affirmed and remanded.